DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on January 30, 2019.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.	Regarding Claims 1 and 6 applicant asserts Sagawa does not disclose two capacitors but instead discloses a driving transistor.  However, as shown in Fig. 13 and labeled in Fig. 13, 24-1 is described as a first capacitor and 24-2 is described as a second capacitor in Sagawa (Para [0117]).  Applicant also asserts that 24B is not described to be connected to the anode through an interconnect however, Fig. 11 shows where 24B is connected to anode of 21 through interconnect 241 and contact 26, Para [0121]).
Election/Restrictions
Claims 2 and 7 are canceled.  Claims 17-20 are added.  No new matter.  Claims 1, 3-6, and 8-20 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 5-6, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagawa (US 2008/0246403).
	Claim 1, Sagawa discloses (Figs. 1-3 and 13) a display device (10, organic EL display, Para [0052]) comprising a pixel arranged therein (20, pixels are arranged in it, Para [0052]), the pixel including 	a light emitting unit (21, organic EL element, Para [0066]) in which an anode electrode (205, anode electrode, Para [0132]) is formed in the uppermost layer (Fig. 13, 205 is formed in the uppermost layer, Para [0132]) of a multilayer wiring structure (24B/202/24A/211, second electrode/insulating film/first electrode/insulating protective film, Para [0141] –[0143], hereinafter “multi”) formed by alternately stacking a plurality of insulating layers and a plurality of wiring layers (multi has alternating stack of insulating 202/211 and wiring layers 24B/24A), 	a first capacitor element (24-1, first capacitor, Para [0145]) electrically connected to the anode electrode of the light emitting unit (Fig. 3 shows 24-1 would be connected to 205 through auxiliary interconnect), and 	a second capacitor element (24-2, second capacitor, Para [0119]) electrically connected to the anode electrode (24-2 connected to 205 since one of the electrodes 24C is same layer as 205, Para [0120]), 	the first capacitor element (24-1) including 	a first electrode (24A, first electrode, Para [0120]) formed (24A formed in 203) in a first layer (203, insulating planarization film, Para [0133]) below the anode electrode (203 is below 205), 	a second electrode (24B, second electrode, Para [0132]) formed (24B formed in 202) in a second layer (202/211, insulating film/insulating protective film, Para [0131], [0135]) below the anode electrode (202/211 is below 205), opposite to the first electrode (24B is opposite 24A), and electrically connected to the anode electrode via a first contact unit (Fig. 3, 24Bis connected to 205 through auxiliary interconnect, Fig. 11 explicitly shows this with 24B connected to anode of 21 through interconnect 241, Para [0121]), and 	a first insulating layer (202, insulating film, Para [0131]) interposed between the first electrode and the second electrode (202 is interposed between 24A and 24B), 	the second capacitor element (24-2) including 	a third electrode (24A under broadest reasonable interpretation (BRI) may be considered a third electrode as part of 24-2) formed in the first layer (24A is formed in 203), and 	a fourth electrode (24C, third electrode, Para [0119]) electrically connected to the anode electrode (since 24C and 205 are in the same layer they are connected together).	Claim 3, Sagawa discloses (Figs. 1-3 and 13) the display device according to claim 1, wherein 	the pixel (20) comprises a driving transistor (22, drive transistor, Para [0063]) that drives the light emitting unit (22 drives 21, Para [0063]), and a writing transistor (23, write transistor, Para [0064]) that writes a signal to a gate electrode of the driving transistor (Fig. 2, 23 receives signal for WS through scan line 31 and writes to gate of 22, Para [0062] –[0064]), and 	the first and second capacitor elements are connected in parallel (24-1 and 24-2 are connected in parallel to form 24, Para [0117]) and are arranged between the gate electrode of the driving transistor and the anode electrode of the light emitting unit (Fig. 2, 24 is arranged between gate of 22 and anode of 21), and hold the signal written by the writing transistor (24 is holding capacitor which holds signal of write transistor, Para [0015]).	Claim 5, Sagawa discloses (Figs. 1-3 and 13) the display device according to claim 1, wherein the light emitting unit (21) comprises an organic electroluminescence element (21 is organic EL element, Para [0059]).	Claim 6, Sagawa discloses (Figs. 1-3, 13, and 17) an electronic device (television screen in Fig. 17) comprising a display device (television comprises display device 10, organic EL display, Para [0052]) comprising a pixel arranged therein (20, pixels are arranged in it, Para [0052]), the pixel including 	a light emitting unit (21, organic EL element, Para [0066]) in which an anode electrode (205, anode electrode, Para [0132]) is formed in the uppermost layer (Fig. 13, 205 is formed in the uppermost layer, Para [0132]) of a multilayer wiring structure (24B/202/24A/211, second electrode/insulating film/first electrode/insulating protective film, Para [0141] –[0143], hereinafter “multi”) formed by alternately stacking a plurality of insulating layers and a plurality of wiring layers (multi has alternating stack of insulating 202/211 and wiring layers 24B/24A), 	a first capacitor element (24-1, first capacitor, Para [0145]) electrically connected to the anode electrode of the light emitting unit (Fig. 3 shows 24-1 would be connected to 205 through auxiliary interconnect), and 	a second capacitor element (24-2, second capacitor, Para [0119]) electrically connected to the anode electrode (24-2 connected to 205 since one of the electrodes 24C is same layer as 205, Para [0120]), 	the first capacitor element (24-1) including 	a first electrode (24A, first electrode, Para [0120]) formed (24A formed in 203) in a first layer (203, insulating planarization film, Para [0133]) below the anode electrode (203 is below 205), 	a second electrode (24B, second electrode, Para [0132]) formed (24B formed in 202) in a second layer (202/211, insulating film/insulating protective film, Para [0131], [0135]) below the anode electrode (202/211 is below 205), opposite to the first electrode (24B is opposite 24A), and electrically connected to the anode electrode via a first contact unit (Fig. 3, 24B is connected to 205 through auxiliary interconnect, Fig. 11 explicitly shows 24B connected to anode of 21 through interconnect 241, Para [0121] ), and 	a first insulating layer (202, insulating film, Para [0131]) interposed between the first electrode and the second electrode (202 is interposed between 24A and 24B), 	the second capacitor element (24-2) including 	a third electrode (24A under broadest reasonable interpretation (BRI) may be considered a third electrode as part of 24-2) formed in the first layer (24A is formed in 203), and 	a fourth electrode (24C, third electrode, Para [0119]) electrically connected to the anode electrode (since 24C and 205 are in the same layer they are connected together).	Claim 8, Sagawa discloses (Figs. 1-3, 13, and 17) the electronic device according to claim 6, wherein 	the pixel (20) comprises a driving transistor (22, drive transistor, Para [0063]) that drives the light emitting unit (22 drives 21, Para [0063]), and a writing transistor (23, write transistor, Para [0064]) that writes a signal to a gate electrode of the driving transistor (Fig. 2, 23 receives signal for WS through scan line 31 and writes to gate of 22, Para [0062] –[0064]), and 	the first and second capacitor elements are connected in parallel (24-1 and 24-2 are connected in parallel to form 24, Para [0117]) and are arranged between the gate electrode of the driving transistor and the anode electrode of the light emitting unit (Fig. 2, 24 is arranged between gate of 22 and anode of 21), and hold the signal written by the writing transistor (24 is holding capacitor which holds signal of write transistor, Para [0015]).	Claim 10, Sagawa discloses ((Figs. 1-3, 13, and 17) the electronic device according to claim 8, wherein the light emitting unit (21) comprises an organic electroluminescence element (21 is organic EL element, Para [0059]).	Claim 11, Sagawa discloses (Figs. 1-3, 13, and 17) the electronic device according to claim 6, wherein the fourth electrode (24C) is formed in a third layer (Fig. 3, 24C is part of 205 which is formed in window insulating film 204, Para [0066]).	Claim 12, Sagawa discloses (Figs. 1-3, 13, and 17) the electronic device according to claim 6, wherein the fourth electrode is electrically connected to the anode electrode via a second contact unit (since 24C is part of 205’s structure it is electrically connected under BRI via its own electrode contact unit).	Claim 13, Sagawa discloses (Figs. 1-3, 13, and 17) the electronic device according to claim 6, wherein the first electrode is electrically connected to the third electrode via a third contact unit (since 24A acts as the first electrode of one capacitor and the third electrode of another capacitor under BRI it is connected via its own electrode contact unit)	Claim 14, Sagawa discloses (Figs. 1-3, 13) the display device according to claim 1, wherein the fourth electrode (24C) is formed in a third layer (Fig. 3, 24C is part of 205 which is formed in window insulating film 204, Para [0066]).	Claim 15, Sagawa discloses (Figs. 1-3, 13) the display device according to claim 1, wherein the fourth electrode is electrically connected to the anode electrode via a second contact unit (since 24C is part of 205’s structure it is electrically connected under BRI via its own electrode contact unit).	Claim 16, Sagawa discloses (Figs. 1-3, 13) the display device according to claim 1, wherein the first electrode is electrically connected to the third electrode via a third contact unit (since 24A acts as the first electrode of one capacitor and the third electrode of another capacitor under BRI it is connected via its own electrode contact unit).
	Claim 17, Sagawa discloses (Figs. 1-3, 13) the display device according to claim 1, wherein the second electrode is directly electrically connected to the anode electrode via the first contact unit (second electrode 24B is electrically connected to 205 directly through auxiliary interconnect shown in Fig. 3 and 12 an described in Para [0120]).
	Claim 18, Sagawa discloses (Figs. 1-3, 13) the display device according to claim 17, wherein the second electrode is directly electrically connected to the anode electrode via the first contact unit and a second contact unit (Fig. 12, shows 24B may be further connected to electrodes via interconnects 241 and 242, Para [0120] – [0121]).
	Claim 19, Sagawa discloses (Figs. 1-3, 13) the display device according to claim 6, wherein the second electrode is directly electrically connected to the anode electrode via the first contact unit (second electrode 24B is electrically connected to 205 directly through auxiliary interconnect shown in Fig. 3 and 12 an described in Para [0120]).
	Claim 20, Sagawa discloses (Figs. 1-3, 13) the display device according to claim 19, wherein the second electrode is directly electrically connected to the anode electrode via the first contact unit and a second contact unit (Fig. 12, shows 24B may be further connected to electrodes via interconnects 241 and 242, Para [0120] – [0121]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US 2008/0246403) in view of Yamada (US Pat. No. 6, 366, 025).
	Claim 4, Sagawa discloses the display device according to claim 1, wherein a substrate (70, substrate, Para [0054]) on which the pixels are two-dimensionally arranged (Fig. 1, 20s are two-dimensionally arranged on 70).	Sagawa does not explicitly disclose the substrate is a semiconductor substrate.	However, Yamada discloses an organic EL display formed on a semiconductor substrate 10 (Col. 1, lines: 45-54).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Yamada, including the specific material of the substrate to the teachings of Sagawa. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an organic EL display substrate . Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 9, Sagawa discloses the electronic device according to claim 6, wherein a substrate (70, substrate, Para [0054]) on which the pixels are two-dimensionally arranged (Fig. 1, 20s are two-dimensionally arranged on 70).	Sagawa does not explicitly disclose the substrate is a semiconductor substrate.	However, Yamada discloses an organic EL display formed on a semiconductor substrate 10 (Col. 1, lines: 45-54).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Yamada, including the specific material of the substrate to the teachings of Sagawa. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an organic EL display substrate . Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819